Hamilton App. No. C-050909, 168 Ohio App.3d 94, 2006-0hio-3719. This cause was initially before the court on appeal and cross-appeal from the Court of Appeals for Hamilton County. On December 13, 2006, the court declined jurisdiction of the appeal and cross-appeal. On February 7, 2007, the court granted Westfield Insurance Company’s motion for reconsideration and accepted the cross-appeal on Proposition of Law No. I. Upon further consideration,
It is ordered by the court, sua sponte, that the parties shall brief Proposition of Law No. I of the cross-appeal as follows:
1) Cross-appellant shall file a merit brief pursuant to S.Ct.Prac.R. VI(2).
2) Cross-appellee shall file a merit brief pursuant to S.Ct.Prac.R. VI(3).
3) Cross-appellant may file a reply brief pursuant to S.Ct.Prac.R. VI(4).